Citation Nr: 1617189	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-14 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back condition with associated neurological abnormalities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to October 1986.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This case was previously remanded by the Board, in November 2013, for further development.  In a February 2014 rating decision, the RO granted entitlement to service connection for degenerative arthritis and thoracic vertebral body compression, as well as for left meralgia paresthetica.  As this is considered a full grant of the benefit sought with respect to these issues, they are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that further development is required before a decision on the merits can be made on the issue of service connection for a low back condition with associated neurological abnormalities, to include as secondary to service-connected degenerative arthritis and thoracic vertebral body compression and left meralgia paresthetica.

A letter from the Veteran received in April 2010 requested that the RO obtain VA medical records from Wilford Hall USAF Medical Center at Lackland Air Force Base, Texas, and from the VA hospital in Syracuse, New York.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran's service treatment records, which were obtained and associated with the claims file, contain records from Wilford Hall dated from June 1986 to September 1986.  However, to the extent the Veteran received treatment at Wilford Hall following his discharge from active duty, the VA must obtain such records.  In addition, the RO has not obtained records from the VA hospital in Syracuse, New York.  Accordingly, a remand is required so that all outstanding VA treatment records relevant to the claim, to include any additional records from Wilford Hall and records from the VA hospital in Syracuse, New York, may be obtained and associated with the record. 

The record also reflects that the Veteran receives Social Security disability benefits.  Specifically, the record includes a September 1997 decision granting Social Security benefits to the Veteran on the basis of his degenerative disc disease and disc herniation at the L5-S1 level.  However, medical records from the Social Security Administration (SSA) have not been obtained and associated with the claims file.  Therefore, a request for the Veteran's complete Social Security records should be made before a decision on the merits of this claim can be reached.  38 C.F.R. § 3.159(c) (2015); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request all outstanding VA treatment records relevant to the Veteran's claim for entitlement to service connection for a low back disability with associated neurological abnormalities, to include from the Wilford Hall USAF Medical Center at Lackland Air Force Base, Texas and from the VA hospital in Syracuse, New York, and associate the records with the claims file.  All attempts to obtain the records should be documented in the Veteran's claims file.  If no records are found and additional requests for these records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the SSA and request the Veteran's Social Security disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the Veteran's claims file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e). 

3.  After completing the above development, readjudicate the claim on appeal, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




